Citation Nr: 1120945	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-46 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial compensable rating for nasal laceration with fracture.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION


The Veteran had active service from June 1976 until June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issue of service connection for hepatitis C being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran's nasal laceration disability is manifested by any abnormalities or obstruction of the nose, or one of the characteristics of disfigurement.  


CONCLUSION OF LAW

The criteria for a compensable rating for a nasal laceration disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7; 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.97, 4.118, Diagnostic Codes 6502, 7800 (2007) (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in March 2008, July 2008, September 2008, and November 2008, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now service-connected nasal laceration disability, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  He was given the opportunity to submit evidence in support of his claim, and has done so.  There is no indication of any additional, relevant records that the RO failed to obtain.

The Veteran requested and was scheduled for VA examinations with respect to his claim in July 2009, December 2009, and March 2010.  However, the Veteran failed to appear for the scheduled examinations.  As discussed further below, the Veteran has not shown good cause or provided any reason whatsoever for his failure to appear for his VA examinations.  The Board determines that the VA has fulfilled its duty to assist the Veteran by providing him with an appropriate VA examination and no further attempts to schedule an examination are warranted.    See generally, 38 C.F.R. § 3.655.  

In this regard, the Board notes that the claims file does not include copies of any written notice the Veteran received with respect to his VA examinations.  However, he is presumed to have received proper notice prior to the examinations.    Because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his scheduled VA examinations, the absence of any such copy from the claims file generally cannot be used as evidence to demonstrate that a notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  So the absence of a  notice letter in the file of the date, time, and location of a VA examination does not overcome the presumption of administrative regularity, which provides that government officials are presumed to "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992); see also Sthele v. Principi, 19 Vet. App. 11, 17 (2004).  The Court has applied this presumption of administrative regularity to various processes and procedures throughout the VA administrative process, including the RO's mailing of notice of a VA medical examination.  Jones v. West, 12 Vet. App. 98, 100- 02 (1998).  And while this presumption of administrative regularity is not absolute, it only may be overcome by the submission of "clear evidence to the contrary."  Ashley, 2 Vet. App. at 309.  A claimant's mere statement of nonreceipt is insufficient for that purpose.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001).  The Veteran has not claimed that he did not receive proper notice of his scheduled VA examination and there is no evidence of record to suggest otherwise.  Thus, the presumption of regularity prevails in this instance.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Factual Background

The Veteran essentially contends that his service-connected nasal laceration disability is more severe than the currently assigned noncompensable disability rating.  By way of brief history, the RO granted service connection for a nasal laceration with fracture in the December 2008 rating decision.  The Veteran subsequently appealed the initial assignment of the noncompensable rating.  At the time of the December 2008 rating decision, the Veteran had not been afforded a VA examination with respect to his nasal laceration disability.  In January 2009 and November 2009, he requested that he be scheduled for a VA examination to assess the severity of his condition.  

The record indicates that in conjunction with his increased rating claim, VA scheduled the Veteran for VA examinations to determine the current extent of the severity of his nasal laceration disability.  The record indicates that the Veteran failed to report to his scheduled VA examinations in July 2009, December 2009, and March 2010.

VA regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a Veteran, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655.  See 38 C.F.R. § 3.655(a).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death of an immediate family member.  Id.  When a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b); see also, Turk v. Peake, 21 Vet. App. 565, 569- 70 (2008) (finding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating).

In the present case, the Veteran has been scheduled for VA examinations with respect to his claim on three separate occasions.  Following the initial VA examination the Veteran failed to report for in July 2009, the Veteran requested in November 2009 that he be scheduled for an examination.  However, the record indicates that despite this request, the Veteran subsequently still failed to report for his VA examinations in December 2009 and March 2010.  Moreover, the Veteran has not provided good cause as to why he did not report for any of the scheduled examinations.  Indeed, he has not explained why he did not report for any of his VA examinations, despite the multiple examination opportunities provided to him.

As noted in the above section, where a Veteran appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating.  The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection.  Accordingly, his claim is classified as an original claim, rather than as one for an increased rating.  Where, as here, the Veteran failed to report for VA examinations scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  See Turk.  

Here, the only medical evidence of record relevant to the Veteran's nasal laceration disability consists of his service treatment records.  These records show that in December 1978, he incurred a severe laceration on the left side of his nose when he was hit in the face with a bottle.  A December 1978 treatment record shows that he was assessed as having a severe laceration with fracture across the bridge of his nose, with complete separation of the septum.  A January 1979 treatment record shows that his injury was treated with sutures and that his nose appeared intact, with the exception of three bleeding points on the medial aspect of his right nare and good stasis.  The subsequent service treatment records are negative for reports of any residual symptomatology associated with his nasal laceration.

In statements submitted in support of his claim, the Veteran reported his current symptomatology.  A November 2009 statement includes his report of having a large scar over his nose from the laceration and nasal passage obstruction.  He did not report any additional symptoms associated with his disability in the numerous statements of record.

Legal Criteria for Initial Increase Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v.  Derwinski, 1 Vet. App. 282 (1991).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in the present case, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218, F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

In this case, the Veteran's nasal laceration disability is currently rated as noncompensable under Diagnostic Code 6502.  Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502, a traumatic deviation of the nasal septum warrants a disability rating of 10 percent where there is 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side.

Also relevant to the Veteran's claim is Diagnostic Code 7800, which pertains to scars on the head, face, or neck.  Under Diagnostic Code 7800, scarring causing disfigurement of the head face or neck is rated with reference to the following 8 characteristics of disfigurement:  (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  The code provides for a 10 percent disability rating where there is one characteristic of disfigurement.  A 30 percent disability rating is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Finally, a maximum 80 percent disability rating is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

The Board notes that the Diagnostic Codes applicable to scars were revised in October 2008.  These revisions, however, apply only to claims that were filed on or after the effective date of October 23, 2008, or when the Veteran has specifically requested reconsideration of her claim under these revised criteria.  As the Veteran's original claim for service connection was filed before October 2008 and he has not requested reconsideration under the revised criteria effective October 23, 2008, evaluation of the Veteran's nasal laceration disability under these revised criteria is not warranted.

Analysis

Having reviewed the foregoing, the Board finds no basis to assign a compensable rating for the Veteran's nasal laceration disability under Diagnostic Code 6502.  The limited medical evidence of record simply does not show that the Veteran currently has any abnormalities of his nose that are associated with his service-connected disability.  The objective evidence does not show, nor has the Veteran claimed, that his disability is currently is manifested by such symptoms as nasal obstruction, a deviated, a partial loss of the nose, or a partial loss of the ala. Indeed, the January 1979 service treatment records show that his nose appeared intact, with the exception of three bleeding points on the medial aspect of his right nare and good stasis.  Essentially, there is no objective medical evidence of 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side due to this service-connected disability.  See 38 C.F.R. § 4.97, Diagnostic Code 6502.


Similarly, the Board finds that a compensable rating for the Veteran's nasal laceration disability is not warranted under Diagnostic 7800 for any residual scars.  While the Veteran reported that he currently has a large scar on his nose due to his service-connected disability, there is no competent and credible evidence of record which indicates that a 10 percent rating is warranted under this diagnostic code.  Specifically, the objective evidence does not show, nor does the Veteran claim, that his nasal laceration disability is manifested by any of the following:  a scar measuring 5 or more inches in length, or at least one-quarter inch wide at widest part; the surface contour of scar is elevated or depressed on palpation; the scar is adherent to underlying tissue; his skin hypo-or hyper-pigmented in an area exceeding six square inches; his skin texture is abnormal in an area exceeding six square inches; the scar is associated with underlying soft tissue missing in an area exceeding six square inches; or that his skin is indurated and inflexible in an area exceeding six square inches.  Simply, there is no evidence of record that his service-connected disability warrants a compensable rating for a residual scar under Diagnostic Code 7800.  As such, the claim for an increased rating must be denied.  

In so determining, the Board has also considered whether a compensable rating is warranted for any other diagnostic code relevant to diseases of the nose or scars.  Here, the medical evidence does not show that the Veteran's disability is manifested by a loss of any part of his nose or other obvious disfigurement to warrant a compensable rating under Diagnostic Code 6504 (Nose, loss of part of, or scars).  There is also no objective evidence that the Veteran has been diagnosed with sinusitis associated with his nasal laceration disability.  As such, Diagnostic Codes 6510 to 6514, which pertain to sinusitis, are not for application.  See 38 C.F.R. 38 C.F.R. § 4.97, Diagnostic Codes 6510- 6514.  The Board finds that Diagnostic Codes 7801 and 7802 are not applicable, as these diagnostic codes pertain to scars located in areas other than the head, face or neck.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  Similarly, Diagnostic Codes 7803 and 7804 are not applicable, as the Veteran has not complained and there is no evidence which indicates that his nasal laceration disability is unstable or painful.  Diagnostic Code 7805 and Diagnostic Code 7801 are not applicable, as the Veteran's nasal laceration disability does not affect the limitation of motion of any body part.  In essence, the Board has not identified, and the Veteran has not asserted, that a compensable rating is warranted under any other diagnostic code.

The Board has considered the Veteran's lay to the effect that his nasal laceration disability is of such severity as to warrant a disability rating higher than what has already been assigned.  While the Veteran is generally considered competent to report his symptoms, a lay person such as the Veteran is not competent to offer an opinion on complex medical questions, such determining the clinical severity of a nasal disability in terms of applying specific diagnostic criteria.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Indeed, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion under the circumstances of this case.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).   

Additionally, the Board has considered whether any of the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating that has been assigned for the Veteran's nasal laceration disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.   Indeed, higher ratings are available for the claimed disability, but the Veteran's symptomatology with respect to the nasal laceration disability simply does not meet the criteria for higher ratings at any time during the appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record does not show that the Veteran's nasal laceration disability warrants a compensable disability rating.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a disability rating in excess of what has been upheld herein, staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 119.  


ORDER

A compensable disability rating for nasal laceration disability is denied.


REMAND

Unfortunately, a remand is required with respect to the claim for service connection for hepatitis C.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).

The Veteran essentially claims that his currently diagnosed hepatitis C disorder is related to his military service.  His VA medical records show that he has a current diagnosis of hepatitis C.  The Veteran asserts that when he entered the military he received shots from needles that were also used on other soldiers.  He also claims that he got a tattoo on his right arm in 1977 during his military service; he essentially claims that a clean needle was not used during this incident.  According to the Veteran, his current hepatitis C diagnosis is related to his in-service exposure to contaminated needles.  

The Veteran's service treatment records have been reviewed and are negative for symptoms or a diagnosis associated with hepatitis C.  It is presumed that he received inoculation injections at some point during his military service.  However, these records are negative for any indication as to whether the Veteran received any type of inoculations or tattoos via the use of shared needles.  There is no indication in the service treatment records that the Veteran obtained a tattoo during his military service.   

While the service treatment records are negative for evidence of a hepatitis C disorder or exposure to contaminated needles, the Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 1153(a) (West 2002 & Supp. 2009); 38 C.F.R. 3.159, 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, the resolution of issues that involve medical knowledge, such as the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this regard, the Veteran has not been afforded a VA examination to determine whether his diagnosed hepatitis C is related to his military service.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  

Given the Veteran's competent reports of in-service exposure to contaminated needs and his current hepatitis C diagnosis, the Board finds it necessary to provide the Veteran with an appropriate VA examination in so as to determine whether the claimed disorder is related to his active duty service.  Therefore, a remand is needed for a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 79.

In this regard, however, the Veteran should be notified that when a claimant fails to report, without good cause, for an examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655.  Failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).


Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an appropriate examination to determine the nature and etiology of his hepatitis C.  The entire claims file, to include a copy of this remand, should be reviewed by the examiner and the examination report should reflect that the review was conducted.  All indicated tests and studies should be performed and all clinical findings reported in detail.

Following the above review and examination, the examiner shall offer an opinion as to whether it is at least as likely as not (a 50 percent probability or higher) that the Veteran's hepatitis C is related to service.  The examiner is directed to consider the Veteran's reported in-service history of inoculations and tattoos via the use of shared needles.  The examiner shall also consider other major risk factors for the hepatitis C virus, including receipt of blood or blood products before 1992; intravenous drug use; occupational exposure to contaminated blood or fluids via employment in patient care or clinical laboratory work; high risk sexual practices; intranasal cocaine; hemodialysis; organ transplants; and body piercing or tattooing.  Veterans Benefits Administration (VBA) All Station Letter 98-110 "Infectious Hepatitis" (November 30, 1998); VBA Fast Letter 04-13 (June 29, 2004).  

A complete rationale for any opinion expressed should be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he/she should explain why an opinion cannot be reached.  

2.  Upon completion of the foregoing, and any other notice requirements and development deemed necessary, the RO should then readjudicate the Veteran's claim for service connection.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. The case should then be returned to the Board following appropriate appellate procedures.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


